Exhibit No. 10.39
CHANGE IN CONTROL AGREEMENT
THIS AGREEMENT, (“this Agreement”), dated as of October 27, 2008 (the “Effective
Date”), is made by and between, Armstrong World Industries, Inc., a Pennsylvania
corporation (the “Company”), and Michael D. Lockhart (the “Executive”).
WHEREAS, the Executive and Armstrong Holdings, Inc. (“AHI”) are parties to that
certain Agreement dated as of August 7, 2000, (as amended, the “Original
Agreement”), which was assumed by the Company upon its emergence from its
Chapter 11 case under the Bankruptcy Code; and
WHEREAS, the Company’s emergence from its Chapter 11 case on October 2, 2006,
constituted a “Change in Control” of the Company on such date for purposes of
the Original Agreement; and
WHEREAS, the Board desires to supersede the Original Agreement with a change in
control severance agreement upon the terms set forth herein; and
WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company; and
WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
undue concern for their personal financial and employment security arising from
the possibility of a Change in Control;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and intending to be legally bound hereby, the Company and the
Executive hereby agree as follows:
1. Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in the Last Section hereof.
2. Term of Agreement. This Agreement shall commence on October 27, 2008 and
shall continue in effect through October 31, 2009. Notwithstanding the
foregoing, if a Change in Control shall have occurred after the Effective Date
and during the term of this Agreement, this Agreement shall continue in effect
for a period of not less than thirty-six (36) months beyond the month in which
the first such Change in Control occurred.
3. Company’s Covenants Summarized. In order to induce the Executive to remain in
the employ of the Company and in consideration of the Executive’s covenants set
forth in Section 4 hereof, the Company agrees, under the conditions described
herein, to pay the Executive the Severance Payments and the other payments and
benefits described herein. Except as provided in Section 10.1 hereof, no amount
or benefit shall be payable under this Agreement unless there shall have been
(or, under the terms of the second sentence of Section 6.1 hereof, there shall
be deemed to have been) a termination of the Executive’s employment with the
Company following a Change in Control and during the term of this Agreement.
This Agreement shall not be construed as creating an express or implied contract
of employment and, except as otherwise agreed in writing between the Executive
and the Company, the Executive shall not have any right to be retained in the
employ of the Company.
4. The Executive’s Covenants. The Executive agrees that, subject to the terms
and conditions of this Agreement, in the event of a Potential Change in Control
during the term of this Agreement, the Executive will remain in the employ of
the Company until the earliest of (i) a date which is six (6) months after the
date of such Potential Change in Control, (ii) the date of a Change in Control,
(iii)

 

 



--------------------------------------------------------------------------------



 



the date of termination by the Executive of the Executive’s employment for Good
Reason or by reason of death or Disability, or (iv) the termination by the
Company of the Executive’s employment for any reason.
5. Compensation Other Than Severance Payments.
5.1. Following a Change in Control and during the term of this Agreement, during
any period that the Executive fails to perform the Executive’s full-time duties
with the Company as a result of incapacity due to physical or mental illness,
the Company shall pay the Executive’s full salary to the Executive at the rate
in effect at the commencement of any such period, together with all compensation
and benefits payable to the Executive under the terms of any compensation or
benefit plan, program or arrangement maintained by the Company during such
period, until the Executive’s employment is terminated by the Company for
Disability.
5.2. If the Executive’s employment shall be terminated for any reason following
a Change in Control and during the term of this Agreement, the Company shall pay
the Executive’s full salary to the Executive through the Date of Termination at
the rate in effect immediately prior to the Change in Control or at the time the
Notice of Termination is given, whichever is greater, together with all
compensation and benefits to which the Executive is entitled in respect of all
periods preceding the Date of Termination under the terms of the Company’s
compensation and benefit plans, programs or arrangements.
5.3. If the Executive’s employment shall be terminated for any reason following
a Change in Control and during the term of this Agreement, the Company shall pay
to the Executive the Executive’s normal post-termination compensation and
benefits as such payments become due. Such post-termination compensation and
benefits shall be determined under, and paid in accordance with, the Company’s
retirement, insurance and other compensation or benefit plans, programs and
arrangements as in effect immediately prior to the Change in Control or, if more
favorable to the Executive, as in effect immediately prior to the Date of
Termination.
6. Severance Payments.
6.1. The Company shall pay the Executive the payments described in this
Section 6.1 (the “Severance Payments”) upon the termination of the Executive’s
employment following a Change in Control and during the term of this Agreement,
in addition to any payment sand benefits to which the Executive is entitled
under Sections 5 and 8 hereof, unless such termination is (i) by the Company for
Cause, (ii) by reason of death or Disability, or (iii) by the Executive without
Good Reason. For purposes of this Agreement, the Executive’s employment shall be
deemed to have been terminated by the Company without Cause or by the Executive
with Good Reason following a Change in Control if (i) the Executive’s employment
is terminated without Cause prior to a Change in Control which actually occurs
during the term of this Agreement and such termination was at the request or
direction of a Person who has entered into an agreement with the Company the
consummation of which would constitute a Change in Control, (ii) the Executive
terminates his employment with Good Reason prior to a Change in Control which
actually occurs during the term of this Agreement and the circumstance or event
which constitutes Good Reason occurs at the request or direction of such Person,
(iii) the Executive’s employment is terminated without Cause prior to a Change
in Control and the Executive reasonably demonstrates that such termination is
otherwise in connection with or in anticipation of a Change in Control which
actually occurs during the term of this Agreement, or (iv) the Executive’s
employment is terminated without Cause after a Potential Change in Control of
the type described in paragraphs (I) or (IV) of the definition of “Potential
Change in Control.”
(A) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to three (3) times the sum of (i) the
higher of the Executive’s annual base salary in effect immediately prior to the
occurrence of the event or circumstance upon which the Notice of

 

 



--------------------------------------------------------------------------------



 



Termination is based or the Executive’s annual base salary in effect immediately
prior to the Change in Control (the “Change in Control Salary”), plus (ii) the
higher of (x) the highest annual bonus earned by the Executive pursuant to any
annual bonus or incentive plan maintained by the Company in respect of the three
(3) years immediately preceding that year in which the Date of Termination
occurs or (y) the annual target bonus in respect of the year in which the Change
in Control occurs (the “Change in Control Bonus”).
(B) Notwithstanding any provision of any annual incentive plan to the contrary,
the Company shall pay to the Executive a lump sum amount, in cash, equal to a
pro rata portion to the Date of Termination of the value of the target incentive
award under such plan for the then uncompleted period under such plan,
calculated by multiplying the Executive’s target award by the fraction obtained
by dividing the number of full months and any fractional portion of a month
during such performance award period through the Date of Termination by the
total number of months contained in such performance award period.
(C) In addition to the retirement benefits to which the Executive is entitled
under each Pension Plan or any successor plan thereto, the Company shall pay the
Executive a lump sum amount, in cash, equal to the excess of (i) the actuarial
equivalent of the aggregate retirement pension (taking into account any early
retirement subsidies associated therewith and determined as a straight life
annuity commencing at the date (but in no event earlier than the third
anniversary of the Date of Termination) as of which the actuarial equivalent of
such annuity is greatest) which the Executive would have accrued under the terms
of all Pension Plans (without regard to any amendment to any Pension Plan made
subsequent to the earlier of a Potential Change in Control or a Change in
Control and on or prior to the Date of Termination, which amendment adversely
affects in any manner the computation of retirement benefits thereunder),
determined as if the Executive were fully vested thereunder and had accumulated
(after the Date of Termination) thirty-six (36) additional months of service
credit thereunder and had been credited under each Pension Plan during such
period with compensation at the higher of (1) the Executive’s compensation (as
defined in such Pension Plan) during the twelve (12) months immediately
preceding the Date of Termination or (2) the Executive’s compensation (as
defined in such Pension Plan) during the twelve (12) months immediately
preceding the Change in Control, over (ii) the actuarial equivalent of the
aggregate retirement pension (taking into account any early retirement subsidies
associated therewith and determined as a straight life annuity commencing at the
date (but in no event earlier than the Date of Termination) as of which the
actuarial equivalent of such annuity is greatest) which the Executive had
accrued pursuant to the provisions of the Pension Plans as of the Date of
Termination. For purposes of this Section 6.1(C), “actuarial equivalent” shall
be determined using the same assumptions utilized under the aggregate retirement
pension (taking into account any early retirement subsidies associated therewith
and determined as a straight life annuity commencing at the date (but in no
event earlier than the Date of Termination) as of which the actuarial equivalent
of such annuity is greatest) which the Executive had accrued pursuant to the
provisions of the Pension Plans as of the Date of Termination. For purposes of
this Section 6.1(C), “actuarial equivalent” shall be determined using the same
assumptions utilized under the Company’s Retirement Income Plan immediately
prior to the Change in Control, to determine lump sum present values under
Article VI, Section (3) of the Company’s Retirement Income Plan.
(D) For the thirty-six (36) month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive (which includes
the Executive’s eligible dependents for purposes of this paragraph (D)) with
life, disability, accident and health insurance benefits substantially similar
to those which the Executive was receiving immediately prior to the Notice of
Termination (without giving effect to any amendment to such benefits made
subsequent to the earlier of a Potential Change in Control or a Change in
Control which amendment adversely affects in any manner the Executive’s
entitlement to or the amount of such benefits); provided, however, that, unless
the Executive consents to a different method, such health insurance benefits
shall be provided through a third-party insurer. Benefits otherwise receivable
by the Executive pursuant to this Section 6.1(D) shall be reduced to the extent

 

 



--------------------------------------------------------------------------------



 



comparable benefits are actually received by or made available to the Executive
by a subsequent employer without cost during the thirty-six (36) month period
following the Executive’s termination of employment (and any such benefits
actually received by or made available to the Executive shall be reported to the
Company by the Executive).
(E) If the Executive would have become entitled to benefits under the Company’s
post-retirement health care or life insurance plans (as in effect immediately
prior to a Potential Change in Control, the Change in Control or the Date of
Termination, whichever is most favorable to the Executive) had the Executive’s
employment terminated at any time during the period of thirty-six (36) months
after the Date of Termination, the Company shall provide such post-retirement
health care or life insurance benefits to the Executive (subject to any employee
contributions required under the terms of such plans at the level in effect
immediately prior to the Change in Control or the Date of Termination, whichever
is more favorable to the Executive) commencing on the later of (i) the date that
such coverage would have first become available or (ii) the date that benefits
described in subsection (D) of this Section 6.1 terminate. From the end of the
period described in the preceding sentence until the Executive and his spouse
(if any, as of the Change in Control) become entitled to Medicare coverage, the
Company will permit them to purchase, at COBRA rates, any health care coverage
that they were receiving on the date of the Change in Control.
(F) The Company will pay the Executive, at a daily salary rate calculated from
the higher of the Executive’s annual base salary in effect immediately prior to
the occurrence of the event or circumstance upon which the Notice of Termination
is based or the Executive’s annual base salary in effect immediately prior to
the Change in Control, an amount equal to all unused vacation days which would
have been earned had the Executive continued employment through December 31 of
the year in which the Date of Termination occurs.
(G) The Company shall, no later than the last day of the calendar year in which
they are incurred, pay the reasonable fees and expenses of a full service
nationally recognized executive outplacement firm until the earlier of the date
the Executive secures new employment or the date which is thirty-six (36) months
following the Executive’s Date of Termination; provided, that in no event shall
the aggregate amount of such payment be greater than 20% of the Executive’s
Change in Control Salary.
6.2. Excise Tax Gross-Up Payment.
(A) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by the Executive with respect to
the excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed on the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.
(B) Subject to the provisions of Section 6.2(C), all determinations required to
be made under this Section 6.2, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment, shall be made by a nationally
recognized accounting firm designated by the Company (the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Company and the
Executive within fifteen (15) business days after there has been a Payment, or
such earlier time as requested by the Company. In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the

 

 



--------------------------------------------------------------------------------



 



Change in Control, the Company shall appoint another nationally recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 6, shall be paid by the
Company to the Executive within five days of the receipt of the Accounting
Firm’s determination. Any determination by the Accounting Firm shall be binding
upon the Company and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section 6.2(C) and the
Executive thereafter is required to mare a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.
(C) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date any payment of taxes with respect to such claim is
due). If the Company notifies the Executive in writing prior to the expiration
of such period that it desires to contest such claim, the Executive shall:
(i) give the Company any information reasonably requested by the Company
relating to such claim;
(ii) take such action in connection with contesting such claim the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company;
(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and
(iv) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 6.2(C), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect

 

 



--------------------------------------------------------------------------------



 



to such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
(D) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 6.2(C), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 6.2(C)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). A after the receipt by the Executive of an
amount advanced by the Company pursuant to Section 6.2(C), a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.
6.3. Payment of Severance Payments.
(A) Each payment provided for in Section 6.1 hereof is intended to constitute a
separate payment within the meaning of Section 409A of the Code. The payments
provided for in subsections (A), (B), (C) and (F) of Section 6.1 hereof shall be
made not later than the thirtieth (30th) day following the Date of Termination
subject to Section 6.3(B) below; provided, however, that (i) if the amounts of
such payments cannot be finally determined on or before such day, the Company
shall pay to the Executive on such day an estimate, as determined in good faith
by the Executive of the minimum amount of such payments to which the Executive
is clearly entitled and shall pay the remainder of such payments (together with
interest at 120% of the rate provided in Section 1274(b)(2)(B) of the Code) as
soon as the amount thereof can be determined and (ii) in the event the Executive
becomes entitled to Severance Payments pursuant to the second sentence of
Section 6.1 (except for a termination occurring with respect to clause (iv) of
such sentence, which shall be paid as set forth above), such payments shall be
due and payable on the date of the actual Change in Control that triggered the
Severance Payments or as soon as practicable thereafter but in no event later
than 30 days following the Change in Control. In the event that the amount of
the estimated payments exceeds the amount subsequently determined to have been
due, such excess shall constitute a loan by the Company to the Executive,
payable on the fifth (5th) business day after demand by the Company (together
with interest at 120% of the rate provided in Section 1274(b)(2)(B) of the
Code). In the event the Company should fail to pay when due the amounts
described in subsections (A), (B), (C) and (F) of Section 6.1 hereof; the
Executive shall also be entitled to receive from the Company an amount
representing interest on any unpaid or untimely paid amounts from the due date,
as determined under this Section 6.3 (without regard to any extension of the
Date of Termination pursuant to Section 7.3 hereof), to the date of payment at a
rate equal to 120% of the rate provided in Section 1274(b)(2)(B) of the Code.
(B) If any cash payment amounts payable to the Executive under this Agreement
could reasonably be expected to result in additional tax pursuant to
Section 409A of the Code to the Executive on account of being a ‘specified
employee,’ as such term is defined under Section 409A of the Code, such cash
payment amounts shall be suspended during the six-month period following the
Executive’s date of termination. The Company is entitled to determine whether
any cash payment amounts under this Agreement are to be suspended, and the
Company shall have no liability to the Executive for any such determination or
any errors made by the Company in identifying the Executive as a specified
employee. If any cash payment amounts are suspended pursuant to the foregoing,
such amounts shall be made on the earlier of

 

 



--------------------------------------------------------------------------------



 



(i) the first business day following the expiration of the six-month period
referred to in the first sentence of this subsection or (ii) the date of the
Executive’s death. Any amounts so suspended shall earn interest thereon, if
applicable, calculated based upon the then prevailing monthly short-term
applicable federal rate. If the continuation of benefits to the Executive under
this Agreement could reasonably be expected to result in additional tax pursuant
to Section 409A of the Code, the Company may elect to suspend continuation of
benefits unless the Executive elects to continue benefits coverage that
otherwise would be suspended under this subsection and to pay the cost of such
coverage at the rate generally charged by the Company (which, in the case of
group medical coverage shall be the applicable COBRA cost), and the Executive
shall be reimbursed such cost (reduced by the amount of the Executive’s required
premium contributions) on the first business day of the month following the
expiration of the six-month period referred to above.
6.4. The Company also shall pay to the Executive all legal fees and expenses
incurred by the Executive in disputing in good faith any issue hereunder
relating to the termination of the Executive’s employment, in seeking in good
faith to obtain or enforce any benefit or right provided by this Agreement or in
connection with any tax audit or proceeding to the extent attributable to the
application of Section 4999 of the Code to any payment or benefit provided
hereunder. Such payments shall be made within five (5) business days after
delivery of the Executive’s written requests for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require.
7. Termination Procedures and Compensation During Dispute.
7.1. Notice of Termination. After a Potential Change in Control or, if there is
no Potential Change in Control, after a Change in Control and during the term of
this Agreement, any purported termination of the Executive’s employment (other
than by reason of death) shall be communicated by written Notice of Termination
from one party hereto to the other party hereto in accordance with Section 11
hereof. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated. Further, a Notice of Termination for Cause is
required to include a copy of a resolution duly adopted by the affirmative vote
of not less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board) finding that, in the good-faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail.
7.2. Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment after a Change in Control and during
the term of this Agreement, shall mean (i) if the Executive’s employment is
terminated for Disability, thirty (30) days after Notice of Termination is given
(provided that the Executive shall not have returned to the full-time
performance of the Executive’s duties during such thirty (30) day period), and
(ii) if the Executive’s employment is terminated for any other reason, the date
specified in the Notice of Termination (which, in the case of a termination by
the Company, shall not be less than thirty (30) days (except in the case of a
termination for Cause) and, in the case of a termination by the Executive, shall
not be less than fifteen (15) days nor more than sixty (60) days, respectively,
from the date such Notice of Termination is given).
7.3. Dispute Concerning Termination. If within fifteen (15) days after any
Notice of Termination is given, or, if later, prior to the Date of Termination
(as determined without regard to this Section 7.3), the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the Date of Termination shall be extended until the date on
which the dispute is finally resolved, either by mutual written agreement of the
parties or by a final judgment, order or decree of an arbitrator or a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected);
provided, however, that the Date of Termination shall be extended by a notice of
dispute given by the Executive only if such

 

 



--------------------------------------------------------------------------------



 



notice is given in good faith and the Executive pursues the resolution of such
dispute with reasonable diligence.
7.4. Compensation During Dispute. If a purported termination occurs following a
Change in Control and during the term of this Agreement and the Date of
Termination is extended in accordance with Section 7.3 hereof the Company shall
continue to pay the Executive the full compensation in effect when the notice
giving rise to the dispute was given (including, but not limited to, salary) and
continue the Executive as a participant in all compensation, benefit and
insurance plans in which the Executive was participating when the notice giving
rise to the dispute was given, until the Date of Termination, as determined in
accordance with Section 7.3 hereof. Amounts paid under this Section 7.4 are in
addition to all other amounts due under this Agreement and shall not be offset
against or reduce any other amounts due under this Agreement.
8. Acceleration of Certain Stock-Based Benefits.
(A) Upon the occurrence of a Change in Control, all unvested options with
respect to the Company’s stock held by the Executive at the time of such Change
in Control shall vest and become immediately exercisable and will be exercisable
for a period ending on the later of (i) the fifth anniversary of such Change in
Control or (ii) the last date that such option would otherwise be exercisable
under the terms of the option agreement or the plan pursuant to which such
option was granted; provided, that in no event shall any option be exercisable
after the expiration of the original term of the option.
(B) Upon the occurrence of a Change in Control, all unearned performance
restricted shares held by the Executive under the Company’s Stock Plan at the
time of such Change in Control shall be deemed to have been earned to the
maximum extent permitted under the Stock Plan for any performance period not
then completed and all earned but unvested performance restricted shares,
including those deemed to be earned pursuant to this sentence, and all unvested
restricted stock awards shall immediately vest and the restrictions on all
shares subject to restriction shall lapse.
(C) For purposes of the Stock Plan and any stock option plan pursuant to which
any stock options, performance restricted shares or restricted stock awards have
been issued, this Agreement, which has been approved by the Compensation
Committee of the Board, shall constitute an amendment of the agreement or other
instruments pursuant to which such stock options, performance restricted shares
and restricted stock awards were issued in accordance with the terms of such
plans. Notwithstanding the foregoing, in the event that this Section 8(C) is
determined for any reason to be inconsistent with the terms of any plan pursuant
to which such stock options, performance restricted shares and restricted stock
awards were issued, the terms of this Agreement shall supersede the terms of
such plan.
(D) The Company will hold the Executive harmless against any and all losses that
he may directly or indirectly incur as a result of (i) any third party claims
brought against the Executive (other than by any taxing authority) with respect
to the Company’s performance of or (ii) the Company’s failure to perform any
commitment made to the Executive in, this Section 8.
9. No Mitigation. The Company agrees that, if the Executive’s employment with
the Company terminates during the term of this Agreement, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to Section 6 hereof or
Section 7.4 hereof. Further, the amount of any payment or benefit provided for
in this Agreement (other than Section 6.1(D) hereof) shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.

 

 



--------------------------------------------------------------------------------



 



10. Successors; Binding Agreement.
10.1. In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive’s employment for Good Reason after a Change in Control,
except that, for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.
10.2. This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.
11. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address shown for the Executive in the personnel records of
the Company and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:
To the Company:
Armstrong World Industries, Inc.
P.O. Box 3001
Lancaster, Pennsylvania 17604
Attention: General Counsel
12. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes the Original Agreement in
its entirety and all amendments, modifications and clarifications thereto, and
the Original Agreement is hereby cancelled and terminated without further force
or effect. This Agreement also supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by any party. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the Commonwealth of Pennsylvania. All references to sections of
the Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections. Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law and
any additional withholding to which the Executive has agreed. The obligations of
the Company and the Executive under Sections 6 and 7 hereof shall survive the
expiration of the term of this Agreement. The Executive agrees that to the
extent the Executive is entitled to severance benefits under this Agreement, the
Executive shall be deemed to waive any rights to any benefits under the
Company’s Severance Pay Plan for Salaried Employees or any other severance
benefits plan or arrangement of the Company. This

 

 



--------------------------------------------------------------------------------



 



Agreement is not intended by the parties hereto to constitute an employee
benefit plan subject to the Employee Retirement Income Security Act of 1974, as
amended.
13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
14. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
15. Settlement of Disputes; Arbitration. All claims by the Executive for
benefits under this Agreement shall be directed in writing to and determined by
the Committee, which shall give full consideration to the evidentiary standards
set forth in this Agreement. Any denial by the Committee of a claim for benefits
under this Agreement shall be delivered to the Executive in writing and shall
set forth the specific reasons for the denial and the specific provisions of
this Agreement relied upon. The Committee shall afford a reasonable opportunity
to the Executive for a review of the decision denying a claim and shall further
allow the Executive to appeal to the Committee a decision of the Committee
within sixty (60) days after notification by the Committee that the Executive’s
claim has been denied. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Allegheny County, Pennsylvania in accordance with the rules for the resolution
of employment law disputes of the American Arbitration Association then in
effect; provided, however, that the evidentiary standards set forth in this
Agreement shall apply. Judgment may be entered on the arbitrator’s award in any
court having jurisdiction. Notwithstanding any provision of this Agreement to
the contrary, the Executive shall be entitled to seek specific performance of
the Executive’s right to be paid until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement. The Company shall reimburse the Executive for all costs and expenses
relating to litigation arising hereunder, including reasonable attorney’s fees
and expenses, promptly upon receipt of a written demand therefor and regardless
of whether such litigation results in any settlement or judgment or order in
favor of any party.
16. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:
(A) “Accounting Firm” shall have the meaning stated in Section 6.2(B) hereof.
(B) “AHI” shall mean Armstrong Holding, Inc.
(C) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.
(D) “Board” shall mean the Board of Directors of the Company.
(E) “Cause” for termination by the Company of the Executive’s employment shall
mean (i) conviction of the Executive for (or a plea of nolo contendre by the
Executive with respect to) a felony or of a misdemeanor involving moral
turpitude; or (ii) the deliberate engaging by the Executive in gross misconduct
which is demonstrably and materially injurious to the Company, monetarily or
otherwise, including but not limited to fraud or embezzlement by the Executive;
or (iii) the deliberate and continued failure to substantially perform the
duties and responsibilities of such Executive’s office. For the purposes of this
Agreement, no act, or failure to act, on the part of the Executive shall be
considered “deliberate” unless done, or omitted to be done, by the Executive not
in good faith and without reasonable belief that such action or omission was in
the best interests of the Company. In the event of a dispute concerning the
application of this provision, no claim by the Company that Cause exists shall
be given effect

 

 



--------------------------------------------------------------------------------



 



unless the Company establishes to the Committee by clear and convincing evidence
that Cause exists.
(F) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred after the
Effective Date:
(I) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 20% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company’s then outstanding
securities, excluding any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (i) of paragraph (III) below;
or
(II) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors on the date hereof or whose appointment, election or nomination
for election was previously so approved; or
(III) there is consummated a merger or consolidation of the Company (including a
triangular merger to which the Company is a party) with any other corporation
other than (i) a merger or consolidation which would result in holders of voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to hold securities representing (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 66 2/3% of the combined voting power of the
voting securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its subsidiaries) representing 20% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company’s then outstanding securities other than a Person who was
such a Beneficial Owner prior to such recapitalization; or
(IV) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 75% of the combined voting power of
the voting securities of which are owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale. Notwithstanding the foregoing, no “Change in Control” shall
be deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have

 

 



--------------------------------------------------------------------------------



 



substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.
The parties acknowledge and agree that for purposes of this Agreement a “Change
in Control” occurred on October 2, 2006, as a result of the Plan of
Reorganization of the Company that was confirmed by the U.S. Bankruptcy Court
for the District of Delaware, on October 2, 2006. Moreover, for the avoidance of
doubt, the parties acknowledge and agree that a “Change in Control” did not
occur when, as contemplated by the Plan of Reorganization, the shareholders of
AHI approved the liquidation of AHI on or about July 18, 2007, or AHI was
liquidated and dissolved on December 14, 2007, following the cancellation of all
of the shares of the Company owned by AHI and issuance of new shares of common
stock of the Company to the Asbestos Personal Injury Trust.
(G) “Change in Control Salary” shall have the meaning stated in Section 6.1
hereof.
(H) “Change in Control Bonus” shall have the meaning stated in Section 6.1
hereof.
(I) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
(J) “Committee” shall mean (i) the individuals (not fewer than three in number)
who, on the date six (6) months before a Change in Control, constitute the
Management Development and Compensation Committee of the Board, plus (ii) in the
event that fewer than three individuals are available from the group specified
in clause (i) above for any reason, such individuals as may be appointed by the
individual or individuals so available (including for this purpose any
individual or individuals previously so appointed under this clause (ii)).
(K) “Company” shall mean Armstrong World Industries, Inc. and, except in
determining under Section 16(F) hereof whether or not any Change in Control of
the Company has occurred, shall include any subsidiary or any successor to its
business and/or assets, which in either case assumes and agrees to perform this
Agreement by operation of law or otherwise.
(L) “Date of Termination” shall have the meaning stated in Section 7.2 hereof.
(M) “Disability” shall be deemed the reason for the termination by the Company
of the Executive’s employment, if, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive’s duties with the Company for a period of
six (6) consecutive months, the Company shall have given the Executive a Notice
of Termination for Disability, and, within thirty (30) days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive’s duties.
(N) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
(O) “Excise Tax” shall have the meaning stated in Section 6.2(A) hereof.
(P) “Executive” shall mean the individual named in the first paragraph of this
Agreement.

 

 



--------------------------------------------------------------------------------



 



(Q) “Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent)
during the term of this Agreement and after any Change in Control, or prior to a
Change in Control under the circumstances described in clause (ii) of the second
sentence of Section 6.1 hereof (treating all references in paragraphs
(I) through (VIII) below to a “Change in Control” as references to a “Potential
Change in Control”), of any one of the following acts by the Company, or
failures by the Company to act, unless, in the case of any act or failure to act
described in paragraph (I), (V) , (VI) or (VII) below, such act or failure to
act is corrected prior to the Date of Termination specified in the Notice of
Termination given in respect thereof:
(I) the assignment to the Executive of any duties inconsistent with the
Executive’s status as an executive officer of the Company or a substantial
adverse alteration in the nature or, status of the Executive’s responsibilities,
which in the Executive’s reasonable judgment, represents a substantial reduction
of the status, title, position or responsibilities from those in effect
immediately prior to the Change in Control;
(II) a reduction by the Company in the Executive’s annual base salary as in
effect on the date hereof as the same may be increased from time to time;
(III) the relocation of the Executive’s principal place of employment to a
location more than 30 miles from the Executive’s principal place of employment
immediately prior to the Change in Control (unless such relocation is closer to
the Executive’s principal residence) or the Company’s requiring the Executive to
be based anywhere other than such principal place of employment (or permitted
relocation thereof) except for required travel on the Company’s business to an
extent substantially consistent with the Executive’s present business travel
obligations;
(IV) the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due;
(V) the failure by the Company to continue in effect any compensation plan in
which the Executive participates immediately prior to the Change in Control
which is material to the Executive’s total compensation, including but not
limited to the Company’s Base Salary Plan, Management Achievement Plan, 2006
Long-Term Incentive Plan, Armstrong Deferred Compensation Plan, Retirement
Income Plan and Retirement Benefit Equity Plan, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Company to continue the Executive’s
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount or timing of payment of
benefits provided and the level of the Executive’s participation relative to
other participants, as existed immediately prior to the Change in Control;
(VI) any material breach of any provision of this Agreement or any employment
that the Executive may have with the Company;
(VII) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company’s pension, savings, life insurance, medical, health and accident, or

 

 



--------------------------------------------------------------------------------



 



disability plans in which the Executive was participating immediately prior to
the Change in Control, the taking of any action by the Company which would
directly or indirectly materially reduce any of such benefits or deprive the
Executive of any material fringe benefit enjoyed by the Executive at the time of
the Change in Control, or the failure by the Company to provide the Executive
with the number of paid vacation days to which the Executive is entitled on the
basis of years of service with the Company in accordance with the Company’s
normal vacation policy in effect at the time of the Change in Control; or
(VIII) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 7.1 hereof; for purposes of this Agreement, no such purported
termination shall be effective.
Notwithstanding anything herein to the contrary, termination of employment by
the Executive for any reason during the 30-day period commencing on the one
(1) year anniversary of a Change in Control shall constitute Good Reason;
provided however, that solely for purposes of this paragraph, the term Change in
Control must include both (i) a merger described by Section 16(F)(III) in which
the Company is the surviving corporation or parent corporation and the holders
of the voting securities of the Company outstanding immediately prior to such
merger represent less than 66 2/3% of the combined voting power of the
securities of the Company outstanding immediately after such merger, and (ii) an
event described in Section 16(F)(II) also occurs. Solely for the provision of
this paragraph, a Change in Control shall not occur by reason of the
consummation of any transaction to sell or otherwise dispose of voting
securities of the reorganized entity occurring after the effective date of a
plan of reorganization in the Company’s Chapter 11 case which is effected by a
trust established under Section 524(g) of the U.S. Bankruptcy Code.
The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder. For purposes of any determination regarding the existence
of Good Reason, any claim by the Executive that Good Reason exists shall be
presumed to be correct unless the Company establishes to the Committee by clear
and convincing evidence that Good Reason does not exist.
The Executive’s right to terminate employment for Good Reason shall be subject
to the following conditions: (i) any amounts payable upon a Good Reason
termination shall be paid only if the Executive actually terminates employment
within two (2) years following the initial existence of the Good Reason
condition and (ii) the amount, time and form of payment upon a termination of
employment for Good Reason shall be the same as the amount, time and form of
payment payable upon an involuntary termination without Cause. The Executive
must also provide notice to the Company of the Good Reason condition within
ninety (90) days of the initial existence of the condition and the Company must
be given at least thirty (30) days to remedy such situation.
(R) “Gross-Up Payment” shall have the meaning stated in Section 6.2(A) hereof.
(S) “Notice of Termination” shall have the meaning stated in Section 7.1 hereof.
(T) “Original Agreement” shall have the meaning stated in the Recitals hereof.
(U) “Payment” shall have the meaning stated in Section 6.2(A) hereof.

 

 



--------------------------------------------------------------------------------



 



(V) “Pension Plan” shall mean any tax-qualified, supplemental or excess benefit
pension plan maintained by the Company and any other agreement entered into
between the Executive and the Company which is designed to provide the Executive
with supplemental retirement benefits.
(W) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its subsidiaries, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, or (v) an entity or
entities which are eligible to file and have filed a Schedule 13G under
Rule 13d-1-(b) of the Exchange Act, which Schedule indicates beneficial
ownership of 15% or more of the outstanding shares of common stock of the
Company or the combined voting power of the Company’s then outstanding
securities.
(X) “Potential Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:
(I) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;
(II) the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;
(III) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or
(IV) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.
(Y) “Severance Payments” shall mean those payments described in Section 6.1
hereof.
(Z) “Stock Plan” shall mean the Company’s 2006 Long-Term Stock Incentive Plan
and the Company’s Stock Award Plan, as the same may be amended from time to
time, and any successor plan or plans to such plans.
(AA) “Underpayment” shall have the meaning stated in Section 6.2(B) hereof.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

            ARMSTRONG WORLD INDUSTRIES, INC.
      By:           Name:   Donald A. McCunniff        Title:   Senior Vice
President, Human Resources        EXECUTIVE            Michael D. Lockhart     
     

 

 